 In the Matter Of SEBASTIAN S. KRESGE, INDIVIDUALLY AND DOINGBUSINESS UNDER THE TRADE NAME AND STYLE OF KRESGE DEPART-MENT STORE AND KRESGE-NEWARK AND KRESGE-NEWARK, INC.andNORTHERN NEW JERSEY DEPARTMENT STORE EMPLOYEES LOCAL 950,AFL AND LOCAL JOINT EXECUTIVE BOARD OF ESSEX COUNTY, A. F. L.andKRESGE DEPARTMENT STORE CO-WORKERS' MUTUAL AID ASSO-CIATION(ALSO KNOWN AS KRESGE-NEWARK CO-WORKERS' ASSOCIA-TION, INC., AND FOI11NIERLY KNOWN AS L. S. PLAUT AND COMPANYEMPLOYEES MUTUAL AID ASSOCIATION), PARTY TO THE CONTRACTIn the Matter of SEBASTIAN S. KRESGE, INDIVIDUALLY AND DOINGBUSINESS UNDER TIIE TRADE NAME AND STYLE OF KRESGE DEPART-MENT STORE AND KRESGE-NEWARK AND KRESGE-NEWARK, INC.andUNITED RETAIL AND DEPARTMENT STORE EMPLOYEES OF NEW JERSEY,LOCAL 108, AFFILIATED WITH UNITED RETAIL, WHOLESALE AND DE-PARTMENT STORE EMPLOYEES OF AMERICA, CIO,andKRESGE DEPART-MENT STORE CO-WORKERS' MUTUAL AID ASSOCIATION(ALSO KNOWNAS KRESGE-NEWARK CO-WORKERS' ASSOCIATION, INC., AND FORMERLYKNOWN AS L. S. PLAUT AND COMPANY EMPLOYEES MUTUAL AIDASSOCIATION), PARTY TO THE CONTRACT'Cases Nos. 2-C-5990 and 2-C-6015, respectively.Decided April 21,1948Mr. Jack Davis,for the Board.Messrs. Ward J. HerbertandA. C. Studer, Jr.,ofMcCarter, English& Studer,of Newark, N. J., andGeorge Kamenow,of Detroit, Mich.,for the respondent.Messrs, Thomas L. ParsonnetandAbraham G. Lew,of Newark,N. J., for the AFL.Messrs, Abraham L. Friedman,ofRothbard, Harris & Ox f eld,ofNewark, N. J., andIrving Rosenberg,of Newark, N. J., for the CIO.Messrs.'Sanuuel DreskinandLeon Dreskin,ofDreskincfDreskin,of Newark, N. J., for the Association.DECISIONANDORDEROn December 19, 1946, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceedings, finding'At thehearing the titles of these cases wel e amended as above without objection.77 N. L.R. B., No 25.212 KRESGE DEPARTMENT STORE213that the respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the re-spondents, Kresge Department Store Co-Workers' Mutual Aid Asso-ciation, herein called the Association, and the attorney for the Boardeach filed exceptions, with a supporting brief, to the IntermediateReport. In addition, the respondents filed a supplemental brief basedupon the effect of the subsequently enacted amendments to the Act asset forth in the Labor Management Relations Act, 1947.On October 30, 1947, the Board, at Washington, D. C., heard oralargument in which the respondents and the Association participated;the AFL and the CIO did not appear. Upon the oral argument theAssociation moved to dismiss the complaint upon the ground that nocharging union had complied with the provisions of Section 9 (f) or(h) of the Act. The motion is hereby denied 2The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, the contentions advanced by the respondentsand the Association at the oral argument, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following additions, exceptions,3 andmodifications :1.The respondents, in their supplemental brief, contend in effectthat the force of certain of the 1947 amendments to the Act is suchas to make impossible a valid finding that they violated the statute.However, these amendments are prospective in their effect and in noway impair the power of the Board to adjudicate cases arising prior totheir enactment, and to make findings in accordance with the provisionsof the Act which were in effect at the time of the occurrences con-sidered.4Nor have the amendments changed the legal effect of theacts of the respondents as foetid in this proceeding.The requirementof Section 10 (b) of the amended Act that complaints shall not issuebased upon unfair labor practices occurring more than 6 months priorto filing of a charge with the Board, has no application to this pro-ceeding because the complaint herein issued long before the effectivedate of the amendment.,'Respondent's contention that the Board may2Matter of Marshall d Bruce Company,75 N L R B 90.3The Trial Examiner incorrectly stated that part of the salary of Jenkins, the Associationtreasurer,was paid by respondent at a time when he was soliciting memberships duringstore hours.Jenkins was actually receiving a pension and not a salary at that time.4Matter of Marshall cC Brace Co.,75 N.L R B 90:N. L R B v National Garment Co,166 F. (2d) 233 (C C A 8);N. L R B v. Mylan-SpartaCo , 166 F (2d) 485 (C C. A. 6).aMatter of Brrgys Manufacturing Company,75 N. L R B 569.7 S8886-49-vol 7715 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot utilize evidence antedating a date 6 months before filing of thecharge and notification thereof has no merit.Moreover, wholly apart from the question of retroactive operation,certain amendments relied upon by respondents do not have the effectclaimed.The contention that Section 14 (a) of the amended Actprevents cognizance of the participation of supervisors in the Associa-tion as a factor in finding a violation of Section 8 (2), plainly miscon-ceives the purpose and effect of Section 14 (a).The claim that Section302 of the amended Act precludes our finding that payments givento the Association in connection with services rendered by the WelfareDepartment constituted illegal support, likewise misconceives thepurpose of that section.Section 302 plainly was never intended tolegitimize the contribution of support to labor organizations whichare illegal under Section 8 (2) of the Act, merely because welfarepurposes are involved.With respect to amendments to Section 10 (c),we are of the opinion that our findings are based upon the preponder-ance of the testimony taken, and that we have given effect in ourdecision to the requirement of equality of treatment as between affili-ated and independent unions.2.The Trial Examiner properly found that since 1937 the respond-ents have dominated and interfered with the formation and adminis-tration of the Association as a labor organization, as well ascontributing financial and other support to it.During the 44 years ofthe Association's existence prior to 1937, it was plainly completelydominated by management although it was then purely a benefit andnot a labor organization.Management approval was even necessaryfor nominations for officers.Management domination continued inthe transformation of the Association into a labor organization in 1937.This is manifest from the circumstances of the changeover. The Asso-ciation'sDirectors first rejected the proposal to enlarge its scope tothat of a labor organization because of a belief that such change wouldnot meet with respondents' approval.But after a committee con-sulted respondents' general manager, showed him the proposed amend-ments, and were told that "it was all right with him," the Directorsreversed themselves and submitted the amendments to a referendum ofthe members.Management's role in the transformation of the Asso-ciation into a labor organization was further evident in the grantingof the use of store premises and store time for the referendum.Managerial representatives continued to be members and to play adominant role in the administration of the Association after thechangeover in 1937.Respondents' credit manager was President ofthe Association in 1942-43, and was succeeded by the carpenter fore-man.The service manager who supervises 25-50 employees, and the KRESGE DEPARTMENT STORE215store nurse have recently been Directors.Membership in the Associa-tion with dues check-off remained a condition of employment imposedby respondents until 1941.More recently, the respondents seemingly took some steps to divorce'management from the Association.By letter of January 9, 1946, therespondents informed the Association that it must pay rental for spaceused for medical purposes, that supervisors should not be eligible foractive membership, and that respondents would terminate their relationwith the law firm which represented the Association.The SecondCircuit Court of Appeals has pointed out, however, that "Domination'arising from earlier acts of an employer may be violative of the Act,even when the Employer has stopped all active `interference'."; theimportant factor is "the state of mind of the employees." 6But as amatter of fact the respondents here actually have not ceased "all activeinterference" in connection with the Association.The respondents,despite their letter, failed to take effective steps to remove members ofthe supervisory staff from Association membership and activity, or tocollect rent from the Association for use of its medical department.Asnoted, the service manager and store nurse have continued to act asAssociation Directors.Buyers and other supervisors have voted in arecent Association election and in a recent constitutional referendum.Respondents continue to allow Association elections to be held on storepremises during working hours and pay Association directors for timespent at board meetings. In September 1943, the respondents in-cluded an Association membership solicitation in employee payenvelopes; new employees are still given a store manual in which theAssociation is described as "your bargaining agent with management"and an organization which "deserves your support."Respondentscontinue to provide the Association with free space for a medical de-partment and Association offices and pay the Association for servicesrendered by its doctor, nurse, and assistant, not on the basis of servicesrendered but, in reality, as a maintenance subsidy measured by theorganizational needs of the Association.In May 1946, the respondentsmade an outright gift of an indebtedness of $1,000 to the Association.Under. all the circumstances, more fully set forth in the Inter-mediate Report, we find the Association is still dominated by therespondents.Because "the effects of long practice persist,"' wefurther find that the long continued close identification of the As-sociation with management in the minds of the employees renders theAssociation a continuing obstacle to the free exercise by the employeesof their right to select a bargaining representative.sSperryGyroscope Co v N. LR B.,129 F.(2d) 922, 924.'N. L R. B v. Southern Bell Telephone Company,319 U. S. 50, 57. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The attorney for the Board has excepted to the Trial Examiner'somission to recommend repayment of Association dues checked offfrom 1937 to 1941, during which time membership and check-off werecompulsory, and subsequently, when dues were deducted by virtueof individual written authorization alleged to have been coercivelyobtained.We agree with the conclusion of the Trial Examiner thatthe situation does not call for reimbursement of dues paid duringeither period.The situation as to the period from 1937 to 1941, differs from theinstances of employer compulsion in which we have ordered reim-bursement.In the latter cases the dues substantially served the il-legal employer purpose of insuring the continued existence of labororganizations and meeting needs arising out of the functions of labor,organizations."In the instant situation the dues fulfilled a differentpurpose and one lawful for an employer to pursue, that of creatinga fund to provide for all benevolent needs.The dues were strictlycommensurate with the welfare benefits to be received, and no sub-stantial portion was devoted to labor union functions.9Thus, priorto the Association's change to a labor organization, the dues, basedon 44 years' experience, were on a sliding scale and determined bythe earnings of the individual employee and the amount of sickbenefit coverage.Organizational expenses, if any, were nominal inview of the extent of employer assistance.During the 1937-41period, although the Association then acted also as a labor organiza-tion, the dues and sickness coverage remained the same and employerassistance continued unchanged.Hence the dues were still devotedto benevolent needs and were not to any material extent diverted tothe functioning of the labor aspects of the organization.The con-tention of Board counsel with respect to reimbursement of dues col-lected during the period from 1941 to data necessarily fails, for therecord does not sustain his claim that membership was coerced duringthat time.4.As of the time of the hearing, the corporate respondent and theAssociation were in the process of negotiating a contract.To providefor the possibility that they may have since concluded an agreementand successor contracts, we shall make due provision in our order.8CompareMatter of Baltimore Transit Co ,47 N. L R B 109, 139-144;Matter of Mc-Gough Bakeries Corp.,58 N. L R B. 849, 855 ;Matter of Poloron Products, Inc,64N L It. B. 1358, 1374:Matter of Pacific Plastic & Mfg Co,64 N. L. R B 52, 96.9CompareMatter of U. S Truck Company, Inc,11 N L R B 706, 721, 723, where theproportion of dues applicable to payment of group insurance premiums being known, theBoard ordered reimbursement only of the remaining fraction actually paid into the treasuryof the dominated organization under closed-shop contract and check-off : andMatter ofKokomoSanitary Company,26 N L R B 1, 20-21, 25, wherein the amount of dues andInsurance premiums being commingled and uncertain in proportion, the Board directed pay-went of the entire sum of the compulsory deductions. KRESGE DEPARTMENT STORE217However, nothing in our order shall be taken to require the corporaterespondent to vary or abandon the substantive features which maybe embodied in any existing contract relative to rates of pay, wages,hours of work, or other conditions of employment.5.In view of our finding that the respondent has dominated theAssociation, in addition to interfering with its formation and admin-istration and contributing financial and other support to it, in viola-tion of Section 8 (2) of the Act, we shall, in accordance with ourpolicy as announcedin Hatter of Carpenter Steel Company,76 N. L.R. B. 670, order the respondent to disestablish the Association.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby ordersA. That the respondents Sebastian S. Kresge and Kresge-Newark,Inc. and their officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating and interfering with the formation or administra-tion of, or contributing financial or other support to, the KresgeDepartment Store Co-Workers' Mutual Aid Association, hereaftercalled the Association, any successor thereto, or any other labor organi-zation of their employees;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Northern New JerseyDepartment Store Employees Local 950, AFL, and Local Joint Execu-tive Board of Essex County, A. F. L., or United Retail and Depart-ment Store Employees of New Jersey, Local 108, affiliated with UnitedRetail,Wholesale and Department Stone Employees of America, CIO,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the Act.B. That the respondent Kresge-Newark, Inc., and its officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Recognizing the Association as the representative of any ofits employees for the purposes of collective bargaining with respectto grievances, labor disputes, wages, rates of pay, hours of work, orother conditions of employment, provided that the withdrawal of suchrecognition shall not require the interruption of the relationship be- 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween the respondent and the Association relating to the accident,health and benevolent program sponsored by the Association;(b)Giving effect to any and all contracts, or supplements thereto,or modifications thereof, with the Association.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablish theKresge Department Store Co-Workers' Mutual Aid Association, orany successor thereof, as the representative of any of its employees forthe purpose of dealing with the respondents concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment;(b) Post throughout its store at Newark, New Jersey, copies of thenotice attached to this Order, marked "Appendix A." 10Copies ofsaid notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the said respondent's repre-sentative, be posted by the said respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the saidrespondent to insure that said notices are not altered, defaced, or cov-ered by any other material;(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order, as to what stepsthe said respondent has taken to comply therewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and.Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH the Kresge Department Store Co-Workers' Mutual Aid Association (also known as Kresge-NewarkCo-Workers' Association, Inc.) as the representative of any ofour employees for the purpose of dealing with us concerninggrievances, labor disputes, hours of work, or other conditions ofemployment, and we will not recognize it or any successor theretofor any of the above purposes.11 In the event this Order is enforced by decree of a Circuit Court of Appeals, there shallbe inserted in the notice before the words "A Decision and Order"the words"A Decree ofthe United States Circuit Court of Appeals Enforcing." KRESGE DEPARTMENT STORE219WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orother support to it.WE WILL NoT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Northern New JerseyDepartment Store Employees Local 950, AFL, and Local JointExecutive Board of Essex County, A. F. L., or Uriited Retail andDepartment Store Employees of New Jersey, Local 108, affiliatedwith United Retail, Wholesale and Department Store Employeesof America, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.All our employees are free to become or remain members ofthese unions or any other labor organization.KRESGE-NEWARK, INC.EmpploJer.Dated ----------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Jack Davis,for the Board.Messrs. Ward J Herbertand A. CStuder, Jr.,ofMcCarter,English & Studer,of Newark, N. J., andGeorge Kamenow,of Detroit, Mich., for the respondent.Messrs. Thomas L. ParsonnetandAbraham U. Lew,of Newark, N. J., for theAFL.Mr Abraham L. Friedman,ofRothbard, Ha?ris & Oxfeld,of Neward, N. J,and MrIrving Rosenberg,of Newark, N. J., for the CIO.Messrs. Samuel DreskiiaandLeon Dreskin,ofDreskin & Dreskin,of Newark,N. J., for the Association.STATEMENT OF THE CASEUpon a first amended charge duly filed on August 26, 1946, by Northern NewJersey Department Store Employees Local 950, AFL, and Local Joint ExecutiveBoard of Essex County, AFL, herein called the AFL, and upon a first amendedcharge duly filed on September 3, 1946, by United Retail and Department StoreEmployees of New Jersey, Local 108, affiliated with United Retail, Wholesaleand Department Store Employees Union, CIO, herein called the CIO, theNational Labor Relations Board, herein called the Board, by its RegionalDirector for the Second Region (New York City, New York), issued its com-plaint dated September 4, 1946, against Sebastian S. Kresge, individually anddoingbusiness under the trade name and style of Kresge Department Store andKresge-Newark,and Kresge-Newark, Inc., herein called the respondents,allegingthat the respondents had engaged in and were engaging in unfair labor practices 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting commerce within the meaning of Section 8 (1) and (2) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein called theAct'Copies of the complaint and the notice of hearing were duly served uponthe respondents, the AFL, and the CIO, and Kresge Depai t went Store Co Workers'Mutual Aid Association, also known as Kresge-Newark Co-Workers' Association,Inc, hereinafter referred to as the Association.With respect to the unfair labor practices, the complaint alleges in substancethat: (1) in the early part of 1937 the respondents initiated, formed, sponsoredand promoted the Association as a labor organization and from that time to thedate of the complaint the respondents have assisted, dominated, contributed tothe support of, and interfered with the administration of said Association byvarious enumerated acts; and (2) by each of the above enumerated acts therespondents have interfered with, restrained, and coerced and are interferingwith, restraining, and coercing their employees in the exercise of the rightsguaranteed in Section 7 of the Act, thereby engaging in unfair labor practiceswithin the meaning of Section 8 subsection (1) and (2) of the Act.On September 16, 1946, the respondents filed their answer admitting that theywere engaged in commerce within the meaning of the Act but denying that theyhad engaged in any of the unfair labor practices alleged.On September 23, 1946, the Association filed its answer to the same effect.Pursuant to notice, a hearing was held in New York City, New York, and inNewaik, New Jersey,' from September 30 to October 15, 1946, before the under-signed, the Trial Examiner duly designated by the Chief Trial Examiner.TheBoard, the respondents, the AFL, the CIO, and the Association were representedby counsel.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was affordedall parties.During the hearing the Board was allowed without objection to amend the titleof thecasesas hereinbefore shown.No objection was made to this amendment.The Board was further permitted to amend its specifications of the unfair laborpractices by adding one additional act.This also was done without objection.At the close of Board's case, the respondent's motion, joined in by the Association,to dismiss the complaint for lack of proof was denied. The same motionswere reviewed at the close of the hearing and ruling thereon was reserved.Except as hereinafter provided, these motions are hereby denied.At theclose of the hearing, the Board moved to conform the pleadings to the proofwith respect to dates, misspellings, names, and other minor variations.Thismotion was allowed without objectionAll parties waived oralarguments atthe close of the hearing. Briefs have been received from counsel for therespondents and the Association.Upon the entire record in the case, and from his observationof the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSebastian S. Kresge is an individualwho forsome time past and up toFebruary 4, 1946, has been doing business under the trade name and style ofKresge Department Store and Kresge-Newark.Kresge-Newark,Inc. is a corpo-1By order dated September 18, 1946, the Board ordered these two cases consolidated forthe purpose of hearing.3The bearing opened' in New York City, New York, but, after the first 2 days of thehearing,was moved to Newark,New Jersey,at the request of the respondents KRESGE DEPARTMENT STORE221ration duly organized and existing by virtue of the laws of the State of NewJersey, and on February 4, 1946, became the successor to the aforesaidbusinessformerly operated by Sebastian S. Kresge, individually, and has continued saidbusiness as a corporation.They are hereinafter referred to as the respondentsor the respondent.At all tunes herein mentioned the respondents have maintained a principal officeand place of business at Broad Street, in the city of Newark and State of NewJersey, hereinafter called the Newark store, the only operation involved inthis proceeding, and have been continuously engaged at this store in the pur-chase, sale and distribution of a general line of merchandise, including ladies',men'sand children's clothing, hats and other wearing apparel, drugs, householdfurnishings, rugs and other merchandise; and have leased several departmentsin said store for services and the sale of merchandise, including the beautyparlor, sewing machine, watch repair and millinery department, to. corporationsor partnerships outside the State of New Jersey.During the past year the respondents, in the course and conduct of their busi-ness operations, caused to be purchased, transferred and delivered to the Newarkstore, general merchandise, including ladies', men's and children's clothing, hatsand other wearing apparel, drugs, household furnishings and other merchandise,valued at in excess of $8,000,000, of which approximately 35 percent was trans-ported to said Newark store in interstate commerce from States of the UnitedStates other than the State of New Jersey.During the past year the respondents in the course and conduct of their businessoperations, caused to be sold at the Newark store, general merchandise valuedat in excess of $14,000,000, of which approximately one-tenth of 1 percent wastransported from said Newark store in interstate commerce to States of theUnited States other than the State of New Jersey 3U. THEORGANIZATIONS INVOLVEDNorthern New Jersey Department Store Employees Local 950, AFL, and LocalJoint Executive Board of Essex County, AFL, herein referred to as the AFL;United Retail and Department Store Employees of New Jersey, Local 108,affiliated with United Retail, Wholesale and Department Store Employees ofAmerica, CIO, herein referred to as the CIO, and Kresge Department Store Co-Workers' Mutual Aid Association (also known as Kresge-Newark Co-Workers'Association, Inc., and formerly known as L S. Plant and Company EmployeesMutual Aid Association) herein referred to as the Association,are labor or-ganizationsadmitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Intel ferenee, resti aint and coercion; domination and support of the Association1.The Association prior to 1937In the late 1800's L. F. Plant and Company owned and operated a departmentstore in Newark, New Jersey, known as The Beehive. In 1893 there was or-ganized for the employees of this store, under circumstances undisclosed inthe present record, the L. F. Plaut and Company Employees Mutual Aid As-sociation.This organization had the reputation of being the first organization8These findings are made from the allegations of the complaint which were admitted bythe answer. 222DECISIONS OF NATIONALLABOR RELATIONS BOARDof its type to be formed in the United States. The Association was formed tolook after the health of the employee, to pay a certain percentage of the em-ployee's wages to him as sick benefits when he was ill, to send flowers to thefamily in case of death and to sponsor social life for the employees.Duringthis period of time, the Association was the recipient of gifts anrounting to atleast $1,000 from members of the Plant family.In 1923 Sebastian S. Kresge, an individual, purchased The Beehive fromits then owners.The following year the Association changed its name to Co-Workers' Mutual Aid Association of the Kresge Department Store"The object of this Association as set forth in its constitution in effect duringthe first of the year 1937 was stated as follows :To cooperate in various store activities conducted for the health, comfort,happiness and efficiency of the co-workers ; provide benefits for its membersin case of disability due to sickness or accident which may unfit them fortheir daily work."Every regular co-worker of Kresge Department Store" became a member "byvirtue of his employment" if he were able to pass the required physical ex-amination and retained his membership during and until "termination of hisemployment, whether by resignation, lay-off or discharge."Under this con-stitutional provision ever able-bodied employee of the respondent includingits general manager, Hugh E Barnes, was a dues paying member until June 7,1937, and entitled to vote at the Association elections.The respondent mademembership in the Association a condition of employment.Monthly membershipdues were deducted by the store from the employee's salary and paid over to theAssociation.The president and vice president of Kresge Department Store,' the generalsuperintendent, superintendent of operations and superintendent of service weremade "honorary members" of the Board of Directors of the Association by itsconstitution.The only qualification for officers of the Association was that ofmembership in the Association for a period of 6 months prior to electionsTheAssociation's officers were elected by all members in an election conducted in thestore annually by secret ballot. Candidates for offices were selected by a nominat-ing committee appointed annually by the then president of the Association. Theannual elections were conducted in the store during business hours as were themeetings of the officers and of the Board of Directors.High executives of thestore sat in on meetings of the Board of Directors and occasionally were electedas members of the BoardThe constitution made no provision for a meeting ofthe general membership nor for the nomination of officers by the membership.During these years it is clear that the Association was not a labor organizationwithin the meaning of Section 2 (5) of the Act but limited its activities to wel-fare and health work among the employees of this store. Benefits were paidto the sick and injured employees and the Association operated a medical de-partment on the tenth floor of the store where a doctor and a registered nurseadministered to the health of the employees and, occasionally, to the customers ofthe store.The respondent provided the offices for the Association without charge.'Kresge Department Store is the trade name under which Kiesge originally operatedthis store.6The anachronism of mentioning these corporate offices probably resulted from carelesscopying of the prior L S Plaut and Company Employees Association constitution whensuch officers existed KRESGE DEPARTMENT STORE,223The above findings are made solely for the purpose of giving the backgroundof the Association, for it is clear that this organization was not transformedinto a labor organization until June 7, 1937.2.The Association in 1937 and subsequent yearsEarly in 1937 nationally affiliated unions attempted to secure membershipamong employees of the respondent by handing out literature and by personalsolicitation.According to witness David Scott, who was to become the presidentof the Association for the year 1937-1938, this solicitation caused "a lot of unrestin the store."In accordance with the terms of the Association's constitution, the nominatingcommittee appointed by the then president on February 24, 1937, made the cus-tomary nomination of two individual employees for each office of the Association.As was then customary, this list of candidates was submitted by the Associa-tion to the general superintendent of the respondent and approved by him priorto the electionThis election was held early in April 1937, during a working day. Secret ballotswere distributed to all the members of the Association in the store by either thedivision superintendent or the floor director of the AssociationThese ballotswere marked by the employees when they had time, returned to the person whodistributed them and then taken to the medical department on the tenth floor ofthe store where they were counted.The polls remained open from 9 a. in. to 3p. in.All members of the Association, including Hugh E Barnes, respondent'sgeneral manager, and other top store executives, were entitled to voteTheresult of this election was that David Franklin Scott, it division superintendent,was elected the president of the Association for the ensuing year 7Promptly after his elevation of office, Scott decided to see if the Association"could do something and stop this [unrest caused by the organizational drives ofoutside unions] and have our own union, as it should be, without the other[unions]."After talking the matter over with a few of the other officers, theyconsulted Samuel Dreskin of the firm of Dreskin and Dreskin. attorneys for the6In this particular instance the secretary of the Association who presented the listof candidates to the general superintendent for approval happened also to be the secretaryof that-same general superintendent7A divisionsuperintendent(D S ) in the respondent's store is more commonly knownamong customers of department stores as a floor walkerRespondent employs at least19 D S in its Newark store. Each D S. is in charge of a certain geographical sectionof the stoie in which he has limited supervision over the sales people and takes care ofcustomers'complaints and inquiriesThe D.S.has authority to set the lunch periods.and shopping peiiods of the sales people, to transfer them from one department to anotherin emergencies, reprimand them for improper conduct and generally supervise their activity.In cases of serious infractions of the respondent's rules, the D S. reports the sales personto the proper higher authorities for proper actionHe has no authority to employ ordischarge sales personnel as, under the present organization of the store,the first is underthe jurisdiction of the Personnel Depailment and the second is under the jurisdiction ofitspecial committee set up for that purpose.His recommendations on these questions andon such matters as increases in salary would naturally be considered but would not hedeterminativeUnder the present si stem nilsalespeople are "rated" by the buyei of theirdepartment twice a Near and considered by the above-mentioned committee for wage in-creases, promotions,etcA D S does not rate the employees under his supervision and,at most, would have only an indirect recommendation through the buyer ratingA D S.is paid a straight salary considerably higher than that of an ordinary sales person whoalso i eceives some commission on the goods soldIt is clear that a 1). S is a minorsupervisor with limited authority but no policy-making functionsFor the purpose ofthis report the undersigned will find that the D S is not such a supervisory official ofthe respondent as should necessarily be excluded from the proper unit of store employees. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation.'Acting upon the advice of Samuel Dreskin this group prepaieclthe necessary amendments to the Association constitution to permit it to bargainwith the respondent.On June 24, 1947, President Scott presented these proposed amendments tothe Association constitution, which would authorize the Association to bargainwith the respondent on behalf of the employees, to the Board of Directors ata special meeting held in the storeHe urged the speedy adoption of theamendments.According to the uncontradicted evidence some of the Board'smembers feared that by adopting the amendments they would be doing "some-thing against the store or against Mr Barnes." Allliough Scott explained thatthe Association belonged to the employees and that they could do anything theywanted to with it, the dii ectors voted nine to one against the proposed amend-ments.Just before the meeting recessed, it was suggested that a committee offive call upon Barnes "to discuss the matter with him."Such a committee did call upon Bai nes that day or the follow ing day, showedhim the proposed amendments, and were told by him that "it was all right withhim." sThe next day, June 25, 1937, the recessed meeting of the Board of Directorsof the previous day was continued and the question of the amendment rein-troduced by Scott.The committee which had waited on Barnes reported that"itwas favorable with Mr Barnes that we had a right to go ahead "Whilethere was still some objection to the proposed amendments, it was decided bythe Board to recommend to the membership the adoption of the amendments.The vote on this occasion was 11 to 4 in favor of recommending the adoptionof the amendments.Copies of the proposed amendments were posted in the employees' entrance tothe store, for a period of about 10 days. On June 7, 1937, the D. S. and thefloor directors of the Association passed out ballots to each of the members ofthe Association so that they could vote for or against the proposed amendments.Under the existing provisions of the constitution, Barnes and the other majorexecutives of the respondent were still eligible to vote.According to the Asso-8Dreskin and Dreskin had been for some years attorneys for the AssociationAlso sincebefore 1937 and continuing until 1946, when agents of the Board called attention to thedual role being played, Dreskin and Dreskin represented the respondent in numerous col-lection actionsAt the hearing Samuel Dreskm, the senior partner of the firm, statedthat this woik had been done by his junior partner and brother, Leon Dreskin, in thefirm's name but for his own accountHowever, the June 1944 issue of the K. D S Newsthe respondent's store magazine, contains the following announcement "For the benefitof members of our mutual aid Association, we maintain, without tee, a legal depaitmentin charge of Samuel Dreskin and Leon Dreskin, counselors at law of Newark " The June1945 issue of Kiesge-Newark News,the then store publication, also contains a pictureof the newly elected officers of the Association, with Leon Dreskin present and identifiedin the caption as "Attorney for the Association "Both Dreskins represented the Associa-tion at the present hearing9Barnes testified that he had no recollection of this committee waiting upon him betweenthe two parts of the Board of Director's meeting.He testified that he only had"grapevine information" regarding the attempt to amend the constitution.Scott's testi-mony further indicated that Barnes had made it similar statement to the Board of Directorsat one of their meetings about this timeBarnes did not contradict Scott on this latterpoint.Without intending to impugn Barnes'truthfulness in any way, for the undersignedbelieved him to be an honest witness,the undersigned believes that Barnes was honestlymistaken in this matter,peihaps not recognizing the group which called on him to be acommittee,and finds the facts in accordance with the testimony of Scott. KRESGE DEPARTMENT STORE225elation's minutes 1,400 employees voted in favor of the amendments while 77voted against them l0The adoption of these amendments created several changes in the Association.The name was changed to The Kresge Department Store Co-Workers MutualAid Association and the purposes of the Association increased from those quotedabove by the addition of the following language: "To deal with the co-workers'employer, Kresge Department Store, concerning grievances, labor disputes, wages,rates of pay, hours of gunployment, conditions of work, and generally with respectto all matters concerning the welfare of the co-workers "The provision on qualifications for membership in the Association was amendedto read as follows : "Every regular co-worker of the Kresge Department Store,(part time or otherwise, but excluding however the executive officers of the com-pany), shall become a member of the co-workers' Association by virtue of hisemployment provided he shall pass a satisfactory physical examination of theHealth DepartmentThe provision of the constitution making ceitinn company executives "honor-ary members" of the Board of Directors of the Association was eliminated: Fur-ther, while the old practice of nominating candidates for election as officers for theensuing year by a nominating committee appointed by the then president was con-tinned, the constitution was amended to provide a method by which a person couldhe nominated for office by petition.There were some few other minor changesmade by the amendmentSoon after the vote had been counted, a grievance committee appointed bythe Association called upon General \Ianagei Barnes, showed him the result of thevote on the amendment and asked for recognition of the Association as the bar-gaining agent for the co-workersBarnes orally granted this request.Thereafter things went on vei y much as they had prior to the vote on the aniend-meutsDlembership in the Association remained a condition of employment atthe respondent's store.Respondent's employment application form contained thefollowing statement which the applicant was required to sign before being acceptedfor employment "In consideration of employment by Kresge Department Store,Iagree to confoinn to their rules and regulationsAlso to enroll as a memberof the Kresge Department Store Employee Mutual Aid Association, subject to itsconstitution and by-lawsThis agreement can be terminated at any time at theaction of either party, and wages will be paid pro rata for services rendered."This was a carry-over from the welfare days of the AssociationSo far as therecord shows, the Association did not ever even request the respondent for such aclosed shopIn tact, the major store executives were eligible to vote on the 1937amendment which continued this closed shop practice.This condition of em-it changed because, as lie testified, lie "did not want any closed shop idea to get10Barnes conducted a meeting of all the store employees on the main floor of the store onthe morning of July 7, 1937, before the store opened to the public and prior to the vote onthe amendmentsThere was testimony given in regard to Baines' speech made at thismeeting which, if believed, would show direct coercion on the employees to vote in favorof the amendments.There was also completely contradictory testimony to the effect thatno such statements were ever madeThe undersigned is unable to reconcile this conflictingtestimony or to resolve the conflictAs this testimony is not determinative of the issueshere, the undersigned is making no finding in regard to this meeting and deciding this casewithout regard to this testimony 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto our organization.""So far as the record shows, the Association made noprotest over the loss of this highly valuable prerogative by the unilateral action,of the respondent's general manager.As a result of this order, the PersonnelDepartment eliminated from its employment application form the statementquoted above.Another result of this order was a drop in the membership of the Associationtogether with a resulting loss of revenue.To remedy the first, Harry Jenkins,the Association treasurer who had been reelected annually for the better part of30 years, spent about 3 weeks' time approaching all the employees in the store tohave them execute membership applications and pay-roll deduction authorizations,in favor of the Association.He succeeded in securing such signed cards fromalmost every employee in the store.Although part of Jenkins' salary at thistime was paid by the respondent and although it knew that such a drive was goingon during store hours, the respondent made no objection to this membership drivein the store during working hours.In order to offset the loss of revenue, Mrs. Dickinson, the Association nurseand member of the Board of Directors of the Association by reason of a constitu-tional provision and whose salary had always been paid by the respondent,12 se-cured the oral agreement of respondent's general manager that the respondentwould pay to the Association 50 cents for each treatment given by the Associationto a customer of the store or to a non-member employee. The Association madethis request of the respondent because their funds were running low and becausemembership in the Association had been made a voluntary matter for theemployee.The receipt for these charges amounted to about $1,000 per year for1941 and 1942.Again in 1943 the funds of the Association began to run low.On this occasionthe respondent agreed that the Association charge for each treatment should be$1 and further agreed to pay $1 for each physical examination of prospectivestore employees who did not later become members of the Association.By storerule each prospective employee had to undergo a physical examination prior toemployment by the respondent.These examinations were conducted by thedoctor for the Association.At the conclusion of each physical examination ofsuch prospective employee, the employee was given a membership applicationcard for the Association and asked to become a member thereofWhen suchemployee did not avail himself of the opportunity of becoming a member of theAssociation, the Association was allowed to charge the respondent $1 for hisphysical examinationAs the result of these changes in the rate the respondentpaid the Association $1,807 in 1943 and $2,569 in 1944.The same process was repeated in 1945 at a time when Mrs Dickinson testifiedthat there "was an awful lot of union activity" and the Association felt it neces-sary to engage counsel which would entail fees running "into quite a lot ofmoney." "After refusing a suggested "welfare fund" based upon the percentageof the salary paid, the respondent agreed to pay $3 for each treatment and eachexamination instead of the $1 fee.Based on this new charge the respondent11Barnestestified that he ordered this change in 1937.Except for the testimony ofBarnesitwas universally agreed by the witnesses that the change was ordered in 1941Again theundersigned believes Barnes was honestly mistakenas to the date this changewas made12Mrs Dickinsonhad been amember of the Board for about 22 years, the first part ofwhich she served by reason of popular election and the latter part by reason of the consti-tutional provision.13By this time the Board had begun its investigation of the unfair labor practices thenpending against the respondent. KRESGE DEPARTMENT STORE227paid the Association the sum of $20,808 in 1945 and about $8,500 for the first 6months of 1946.For many years prior to 1937 and at all times subsequent thereto, the respond-ent has provided the Association with several rooms on the tenth floor of therespondent's store rent free. It is in these rooms that members of the Associa-tion, customers, and non-Association employees have been treated and where theAssociation has conducted its physical examinations of the prospective employees.Both the respondent and the Association keep files on the physical condition ofthe employees in these rooms.All the physical equipment and medical suppliesthere amounting to about $4,000 in value belongs to the Association. The staffpresently employed in the medical department consists of a doctor for a fewhours a day, a registered nurse (Mrs. Dickinson), and an assistant nurse anda secretary as well as Harry Jenkins who assists Mrs. Dickinson.The doctoris paid exclusively by the Association.Mrs. Dickinson is paid exclusively bythe store except that the Association reimburses her for any time she may spendon Association business outside of store hours.The respondent pays the secretaryin the office. For several years the Association and the respondent each con-tributed a portion of the salaries of both the assistant nurse and Jenkins but inNovember 1943, the respondent agreed to, and did, assume both these salaries infull.Part of the records kept by these employees are for the respondent andpart for the Association.For years the medical work clone in this medical department has been thetreatment of employees who are members of the Association and of customersas well as the giving of physical examinations for the new employees. For allthese things the respondent pays the Association. In recent years the medicaldepartment has only treated non-member employees in the event of an emer-gency or else as an inducement for such employee to join the Association. In194,5 the medical department also began giving semi-annual examinations tothose employees of the respondent who handled food as required by State lawand taking care of the medical end of the respondent's liability cases.TheAssociation bills the respondent for these services as performed.The foodhandlers' examinations alone increased the Aseociation's income over $1,000per year.Witnesses for the Association as -well. as witnesses for the respondent eachreferred to this set-up as "our medical department" meaning that of the Asso-ciation or of the respondent respectively.The personnel director of the re-spondent gave the best description of the relationship existing when he describedthemedical department as a "cooperative undertaking." nThe respondenthas always worked very closely with the Association welfare matters. Innumerous instances when the benefit fund of the Association has been exhaustedin the case of an injured employee, the respondent has contributed moneytoward the welfare of that employee.On October 18, 1943, the respondentoffered to "take over" the medical department but the arbitration board ofthe Association 16 refused the offer, according to the Association's minutes,"because it is the only wedge the Mutual Aid has to stand on when getting newmembers."When Jenkins solicited new members in 1941 and again in 1943when membership fell off again, he laid great stress on the medical and welfarefeatures of the Association.'"The existence of such a medical department in the store reduces the respondent'sinsurance premiums by at least$8,000 per year and has proved of great value m therecruitment of new employees.15The arbitration board of the Association is in reality its grievance committee 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn fact, the only selling point the Association had with which to secure mem-bers was the medical and the welfare features for until January 1, 1944, itsonly asset as a labor organization was the oral recognition granted to it in 1937following the vote on the amendments to the constitution.On January 1, 1944,the Association received the following letter over the signature of Barnes :In accordance with your request, we wish to advise that we recognizeyour association, as we have for many years, as the representative ofthe co-workers of the Kresge Department Store, for the year 1944, but onlyas set forth in Article I of your constitution (copies of which you have fur-nished us for our files), the copy of which is attached hereto, except forthose co-workers (more specifically listed below)who are members ofand represented by, various A. F. of L. Locals ; electricians, painters,finishers, carpenters,warehousemen, building service employees, firemen,engineers.This arrangement was confirmed by another letter from the respondentover the signature of the general manager dated December 15, 1944, covering theyear 1945.Although the Association has been recognized by the respondent since 1937,these parties have yet to execute their, first written agreementThe Associa-tion has presented grievances to the respondent and has secured some changesin the hours and rates of pay for the employeesThese changes have never beenembodied in a bilateral agreement, but, when in writing at all, are contained ina letter to the Association over the general manager's signature only.Whilethe Association has presented grievances to management, there is still no writtenstatement of any agreed grievance procedureBarnes has requested that theindiv-dual employees present their own grievances to him or to his personneldirector in person, and only bring in the Association in the event that a satis-factory settlement could not be reached between the individuals involved.Whilenot enthusiastic about this procedure, the Association has acquiesced therein.Until about 1943 all meetings of the Association's officers, Board of Directors,and arbitration board have been held on the respondent's premises furnishedthem by the respondent without cost to the Association.The Board of Direc-tors'meetings aie held monthly during working hours and last for a periodvarying from a few minutes to a few hours. The respondent has never madeany deduction of pay for the time spent in any such meeting of the Association.The Association pays for this time only when an officer happens to attend sucha meeting on his day off. Beginning in 1943 the Association meetings havebeen held in the YMCA building which does not belong to the respondentHow-ever, the respondent continued to excuse the employees from work and to payfor the time thus spentThe respondent had also permitted the Associationto hold a few mass meetings on the respondent's property without charge.10The respondent has assisted the Association in other particulars. It has fur-nished the Association free publicity in its house magazine where pictures of theAssociation activities frequently appear.On at least one occasion a solicitationfor members detailing the medical, welfare, and legal services rendered to theemployees by the Association was enclosed in the pay envelope for each employeeby the respondent at the request of the Association.And the respondent hasalways included a laudatory article on the benefits of the Association in its man-ual which the personnel department gives to each new employeeThe firstparagraph of this article reads as follows:16The respondent grants this privilege to various other groups in Newark. KRESGE DEPARTMENT STOREMutual Aid Association229This is a worth-while organization-operated for your benefit-and de-serves your support-and isyour bargaining agent with the management.(Emphasis as in original)The Association has continued to conduct its annual election of officers aswell as its balloting on amendments to the constitution in the store in the samegeneral fashion as the 1937 elections described above were conducted.However,it appears that since 1937 there is no longer a custom to have the slate of candi-dates for Association office approved by the respondent.Nor since the amend-ment of 1937 are the major executives of the respondent allowed to be membersof the Association or to vote.The definition of "executive officers of the com-,piny"who are excluded from the Association,is omitted from the constitution,and remains equally vague in practical application,itwouldappear from thetestimony of the present president of the Association.At least the major execu-tiveswho siton the Operating Board"are excluded while minor supervisoryemployees such as division superintendents,buyers, assistant buyers, departmentheads such as the credit manager who was the Association president in 1942-3and the head of the auditing department,retained their membership and votingprivileges in the Association.One other financial transaction between the parties must be mentioned here.During a 6-month period in 1943 the Association borrowed from the respondentan aggregate sum of $5,02150.The books of the Association show the repaymentof $4,021 50 to the respondent within the period of 4 months after the last loanand on May3,1946, the repayment of $1,000This last $1,000 payment wasmerely a bookkeeping transaction as no money changed hands.Jenkins, thetreasurer of the Association,suddenlyin 1946 called the indebtedness to the at-tention of the Board of Directors and suggested its repayment.In conferencewith the respondent on thismatterat a time when the respondent's auditor wasunable to find this account on his books, it was decided that the Associationshould "writethe $1,000 off" its books and that closed the transaction.AlthoughJenkins testified that he was positive that his accounts were correct despitethe failure of the store auditors to locate the account,the respondent presentedno evidence as to the actual repayment of the$1,000.The undersigned believes,and therefore finds,that the respondent made a $1,000 gift to the Association onthis transaction.18Sometime about October 1945, the testimony shows that the Association pre-sented some sort of a proposed contract to the respondent.18Thereafter therewere several negotiating meetings on this proposal.The evidence indicatesthere has been agreement on some issues but not on others.No agreement hadbeen executed prior to January 9, 1946, and,indeed, none had been executedto the date of the hearing.On January 9, 1946, the respondent wrote the Association that the Board'sagents investigating the charges of unfair labor practices against the respondenthad questioned certain features in the organization and activities of the As-sociation and, that,while emphatically denying that these matters constitutedunfair labor practices,the respondent believed it "preferable to eliminate things17The respondent's highest echelon policy-making committeeisRecognizing that Jenkins does not purport to be a trained bookkeeper, the undersignedwould be more hesitant about this finding if the case hinged upon his testimony alone.11No copy of this proposed contract was introduced into evidence788886-49-vol. 77-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich would even lend color to a charge of unfair practices."The letter thencontinued :In view of the developments, Kresge-Newark will not be in a position toconsider any new collective bargaining agreement with your Associationunless the following points, which may be objectionable from the standpointof the National Labor Relations Board and which have come to my at-tention asa result ofdiscussionsand correspondence with the Board, areeliminated.There followed four points which were to be eliminated.The first two coveredthe question of the payment of rent to the respondent and reimbursement bythe respondent "on a reasonable basis for services rendered it by the Association."The third point raised was the elimination of executives from membership in theAssociation.In this connection the job qualifications of "executives, departmentheads, division superintendents, buyers, secretaries of executives, nurse andsocial worker" as well as employees of leased departments were specifically men-tioned, in which connection the letter stated that "whether the groups men-tioned shall be eligible for health benefits is for the Association to decide."Thefourth point read as follows :(4) In the past, as you know, Dreskin and Dreskin have representedKresge-Newark in connection with the collection of certain accounts andthey have also represented your Association. It has been suggested that thisrelationship may be a basis for influence on collective bargaining. I donot think it would be, but to avoid any possible criticism the relationshipbetween Dreskin and Dreskin and Kresge-Newark will be terminated.Thus the firm of Dreskin and Dreskin lost a client.Pour days thereafter the parties executed their first bilateral agreement whichread as follows :It is hereby stipulated and agreed by and between Kresge-Newark andKresge Department Store Co-Workers' Mutual Aid Association, Inc., that thepresent agreement between the parties entered and signed December 31, 194.5,shall remain in full force and effect during the pendency of negotiations anduntil a new agreement is reached and executed. (Signed) Kresge-Newark byHugh E. Barnes Kresge-Department Store Co-Workers' Mutual Aid Asso-ciation, Inc. by Charles W Jacobus, President"It is interesting to note that the Association passed further amendments toits constitution early in the year 1946One of these amendments was to dividethe Association into two separate units; first, the bargaining division and second,the welfare divisionThis is in line with the suggestion contained in point threeof the letter of January 9 from the respondent. A long discussion of these amend-ments does not seem warranted here other than to note that upon payment of thesame amount of dues a member is entitled under these new amendments to thebenefits of either of these two divisions or of both.'ConcludingfindingsThe complaint charges in substance that in 1937 the respondentinitiated,formed, sponsored and promoted the Association as a labor organization.The evidence clearly shows that prior to 1937 the Mutual Aid Association wassolely a welfare organization for the respondent's employees, dominated by the20The "agreement" mentioned in the above document must necessarily refer to therecognition of the Association by the respondent. KRESGE DEPARTMENT STORE231respondent through its major store executives who were members of the Associa-tion as well as honorary members of its Board of Directors, and assisted by therespondent through a company-imposed compulsory membership for all its em-ployees and by financial contribution such as gifts and free use of company fa-cilities.If the Association had been a labor organization prior to 1937, whichitwas not, it would clearly have fallen under the ban of-Section 8 (2) of the Act.In April 1937, the very month the Supreme Court upheld the constitutionality ofthe Act, the newly elected president of the Association whose candidacy foroffice had been approved by the respondent, decided, of his own volition,so far asthe evidence shows, to transform this welfare organization into a labororganiza-tion in order that the employees could have their own union and in order to quietthe "unrest" among the employees caused by the organizing campaign then beingconducted by nationally affiliated unions.He and a few of his fellow officers as-sisted by a firm of attorneys who at that same time were also representing therespondent on other legal matters, as the Association officers well knew, and whoretained both organizations as clients until January 9; 1946, prepared the nec-essary amendments to the constitution of the Association to transform it into alabor organization while retaining its functions as a welfare organization.When these proposed amendments.vere presented to the Board of Directors onJune 24, 1937, the Directors voted nine to one against their adoption because theyfeared that, by doing otherwise, they would be doing something "against thestore or against [the general manager]."Before adjourning, the directors dis-cussed the possibility of sending a committee to discuss the matter with thegeneral manager or to have the general manager attend a special meeting of theAssociation.A committee from the Board did wait on the general manager, showed Jilinthe proposed amendments and discussed the proposition with him. The generalmanager, after looking over the proposed amendments, told them that the As-sociation was the employees' organization, that they could do as they saw fitabout amending the constitution, and that "it was all right with him "The following day, June 25, the Board of Directors continued their meetingon the question of the amendment and, after the statement of the general managerhad either been reported by the committee or made by him in person to theBoard, it was decided by a vote of 11 to 4 to reverse their stand of the previousday and to submit the amendments to the membership It is clear that withoutthe respondent's approval of the move, the amendments would never have beensubmitted to a vote and the Association would have remained a welfare or-ganization.So,while respondent's major executives remained full-fledged members ofthe Association and honorary members of its Board of Directors, the amendmentwas submitted to the entire membership for approval or rejection in a voteconducted on the respondent's property during working hoursEven assumingthat knowledge of the general manager's approval of the amendments had beenstrictly limited to the membership of the Board of Directors, it would seemthat the respondent's approval of the holding of the vote on acceptance or re-jection of the amendments on the respondent's time and property would con-stitute a sufficient endorsement of them to insure their passage.The vote of1400 in favor of the amendments to 77 against indicates the truth of thisstatement.Occasionally the courts have held that it is possible for an organizationwhich has been company dominated to become free and independent. Thesecourts, though, have unanimously required that there be a sufficient cleavage or 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDhiatus between the new Wand the old organizations to insure that.the influencesof company domination and support have been completely dissipated as a factornegating or restricting the employees' freedom of choice.They have also re-quired a complete cessation of all company assistance thereafterThese condi-tions have not been fulfilled here.It is therefore clear that the allegations of the complaint that in 1937 therespondent initiated, formed, sponsored and prompted the Association as alabor organization have been sustained by the evidenceThe complaint also alleges in substance that the respondent from 1937 onhas assisted, dominated, contributed to the support of, and interfered withthe administration of the Mutual Aid Association by various enumerated means.The evidence adduced at the hearing proved that the respondent continued until1941 to make membership in the Association a condition of employment in itsstore and checked off the dues of the employees for the Association. Thisassistance was rendered by the respondent to the Association not as a result ofany agreement reached with the Association by collective bargaining but by therespondent's own unilateral act.Practically nothing the respondent could havedone would have been of greater assistance to the Association than the aboveBesides that, the respondent supplied the Association with premises withoutcharge, all Association meetings prior to 1943 and elections to date were heldon the respondent's time and property, Association directors were paid by therespondent for time spent on Association business which, incidentally, was alltransacted on Company premises until 1943, and has paid the salary of variouspersons on Association business such as the nurse, her assistant, and the Asso-ciation treasurerFurther financial aid was also given the Association as itstreasury became depleted, through the medium of paying the Association forvarious medical services rendered on the respondent's own property by employeespaid by the respondent.The size of the fee decided upon and the method ofdeciding on such payment indicates that issue was decided on the basis of theneed of the Association and the activity of the outside unions at the time ratherthan on the type of service renderedPrior to 1041 the very medical services foiwhich payment was made thereafter had been paid for by the dues collectedfor the Association. In 1945, when it became necessary for the Association toemploy legal counsel and at a time when there was a great deal of outside unionactivity, those fees were increased 300 percent and the total contribution to theAssociation increased from about $2500 per year to over $20,000Still further, invaluable aid and assistance was rendered to the Associationby the respondent's oral recognition of the Association as the bargaining agentfor the employees based upon the result of a vote of the employees at a time whenthe respondent itself had made membership in the Association compulsoryUnder no condition could this vote have been considered as constituting the freechoice of the employees in selecting the Association as their own bargainingagent.This type of assistance which also prevented the entry of any other labororganization on the scene was continued by written letters of recognition of theAssociation dated January 1, 1944, December 15, 1944, and January 13, 1946As the result of the respondent's domination and assistance, the Associationhas never had a written, signed bargaining agreement with the respondentexclusive of recognition.The susceptibility of the Association to the respondent'ssuggestion is also evidenced in the 1946 amendment when the Association wasdivided into the two sections, bargaining and welfare.On the entire record, therefore, the undersigned finds that the respondentsinitiated, formed, sponsored and promoted the Association as a labor orgapiza- KRESGE DEPARTMENT STORE233tion and have assisted, dominated, contributed to the support of and interferedwith the administration of said Association, and have thereby interfered with,restrained and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the respondents have engaged in certain unfair labor prac-tices affecting commerce, the undersigned will recommend that they cease anddesist therefrom and take certain affirmative action which the undersigned findsnecessary to effectuate the policies of the Act.The undersigned has found that the respondents have dominated and inter-fered with the formation and administration of the Association and have con-tributed financial and other support to it.Also the undersigned has found thatthe present existence of the Association and its continued recognition constitutesa continuing obstacle to the exercise by the employees of the rights guaranteedthem under the Act. Therefore, in order to effectuate the policies of the Act,and to free the employees from the effects of the respondents' unfair labor prac-tices, the undersigned will recommend that the respondents withdraw all recog-nition from the Association as the representative of any of the respondents'employees for the purpose of dealing with the respondents concei ning grievances,labor disputes, wages, rates of pay, hours of employment, and conditions ofemployment, and completely disestablish it as such representativeThe findings above extending as they do over the whole period of the existenceof the Act disclose a determination on the part of the respondents to engage inpersistent efforts, by a variety of methods, to continue to prevent and to defeatall attempts at self-organization by its employees.Because of the respondents'unlawful conduct and the underlying purpose thereof, the undersigned is con-vinced that the unfair labor practices committed by the respondent are inti-mately related to the other proscribed unfair labor practices and that the dangerof their commission in the future is to be anticipated from the respondents' longcourse of conduct in the past. The preventive purpose of the Act will be thwartedunless the recommended order is co-extensive with the threat. In order, there-fore, to make effective the interdependent guarantees of Section 7 of the Actto prevent a recurrence of unfair labor practices thereby minimizing industrialstrife burdening and obstructing commerce and thus effectuate the policies of theAct, it will be recommended that the respondents be ordered to cease and desistfrom in any manner infringing upon the rights guaranteed in Section 7 of the Act.The undersigned will not recommend that the respondents make restitution totheir employees for the dues they illegally collected from the employees andturned over to the Association between 1937 and 1941 only because, while suchcollections, made withoufthe authorization from the individual employees for acompajiy-dominated labor organization such as the Association, should ordinarilybe ordered refunded, in this case the employees were given medical and welfarebenefits in return for such money.Nor will the undersigned order restitution of 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe dues so collected since 1941 and to date for the same reason and the additionalreason that such deductions were made upon the authorization of the individualemployees.Upon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.Northern New Jersey Department Store Employees Local 950, AFL ; LocalJoint Executive Board of Essex County, AFL ; United Retail and Department StoreEmployees of New Jersey, Local 108, affiliated with United Retail, Wholesale andDepartment Store Employees of America, CIO; Kresge Department Store Co-Workers' Mutual Aid Association (also known as the Kresge-Newark Co-Workers'Association, Inc, and formerly known as L. S. Plant and Company EmployeesMutual Aid Association) are labor organizations, within the meaning of Section2 (5) of the Act.2.By dominating and interfering with the formation and administration ofThe Kresge Department Store Co-Workers' Mutual Aid Association and by con-tributing financial and other support to it, the respondents have engaged in, andare engaging in, unfair labor practices within the meaning of Section 8 (2)of the Act.3.By interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents have engaged in,and are engaging in, unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Sebastian S. Kresge, individually and doing businessunder the trade name and style of Kresge Department Store and Kresge-Newark,and Kresge-Newark, Inc, Newark, New Jersey, their officers, agents, successors,and assigns shall :1.Cease and desist from :(a)Dominating and interfering with the formation or administration of, orcontributing financial or other support to, The Kresge Department Store Co-Workers' Mutual Aid Association, any successor thereto or any other labororganization of their employees ;(b) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the right to self-organization, to form, join, or assistNorthern New Jersey Department Store Employees Local 950, AFL, and LocalJoint Executive Board of Essex County, AFL, or United Retail and DepartmentStore Employees of New Jersey, Local 108, affiliated with United Retail, Wholesaleand Department Store Employees of America, CIO, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Withdraw all recognition from and completely disestablish the KresgeDepartment Store Co-Workers' Mutual Aid Association, or any successor thereof,as the representative of any of their employees for the purpose of dealing with the KRESGE DEPARTMENT STORE235respondents concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment ;(b)Post throughout their store at Newark, New Jersey, copies of the noticeattached to the Intermediate Report herein, marked "Appendix A."Copies ofsaid notice, to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the iespondents' representative, be posted by therespondent immediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places including all places wherenotices to employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced or coveredby any other material;(c)File with the Regional Director for the Second Region on or before ten (10)days from the date of the receipt of this Intermediate Report a report in writingsetting forth in detail the manner and form in which the respondents havecomplied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) clays from the (late of service of the ordertransferring the case to the Board, pursuant to Section 203 38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C., anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, together withthe original and four copies of a brief in support thereof ;,and any party or counselfor the Board may, within the same period, file an original and four copies of abrief in support of the Intermediate Report. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203 65.As further provided in said Section 203 39, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.THOMAS S. WILSON,Trial Examiner.Dated December 19, 1946.APPENDIX ANOTICETO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE HEREBY DISESTABLISH The Kresge Department Store Co-Workers'MutualAid Association(also known as Kresge-Newark Co-Workers' Association, 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc.) as the representative of any of our employees for the purpose of dealingwith us concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and we will not recognizeit or any successor thereto for any of the above purposes.WE WILL NOT dominate or interfere with the formation or administration ofany labor organization or contribute financial or other support to it.WE WILL NOT in any manner interfere with, restrain, or coerce our employ-ees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist Northern New Jersey Department Store EmployeesLocal 950, AFL, and Local Joint Executive Board of Essex County, AFL, orUnited Retail and Department Store Employees of New Jersey, Local 108,affiliated with United Retail, Wholesale and Department Store Employees ofAmerica, CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.All our employees are free to become or remain members of this union, orany other labor organization.Dated --------------------SEBASTIANS.KRESGE,Employer.By --------------------------------------------(Representative)(Title)KRESGE-NEWARK, INCEmployer.Dated --------------------By --------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.0